DRIVE TRAIN TEST STAND HAVING A MODULAR DESIGN FOR ELECTRIC MOTOR VEHICLE DRIVES



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated March 11, 2021.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 112(b) as set forth in the previous Office Action (Dec. 15, 2020) has been overcome.



35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the rejection of claims 9 and 15 - 17 under 35 U.S.C. 102(a)(1) with respect to Erlach et al. (7,726,183) as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 103

In view of the Applicant’s amendments to the claims, the rejection of claims 10 - 14 under 35 U.S.C. 103 with respect to Erlach et al. (7,726,183) as set forth in the said previous Office Action has been overcome. However, the following now applies:

Claims 9, 10, and 15 are now rejected under 35 U.S.C. 103 as being unpatentable over Damitz (4,898,026) in view of Burden et al. (3,903,737).

With respect to independent claim 9, Damitz sets forth a modular drive train test stand for a motor vehicle drive, the drive train test stand comprising:
a module (5) and an additional module (11) being independent of each other,
wherein the module has a base (1) and a device (4),
wherein the device of the module has a housing (10) with a yoke (18) which supports the device above the base (1) of the module (5), and



Damitz teaches that the device (4) being tested is that of a drive axle and not an electric motor as claimed and thus the module (5) supporting the device is not a motor module per se.
However, Burden et al. set forth a motor module (20) with an overhead support (44) for supporting an electric motor (37) for the testing thereof.
As such, it would have been obvious to one having ordinary skill in the art that such a module (5) as taught by Damitz (ie. a module with an overhead support) could be used to support many different devices instead of just an axle assembly. Such a supported device could be that of an electric motor as is taught by Burden et al.
The motivation being that electric motors that power a motor vehicle need to be tested as well to insure the proper operation thereof, and by mounting the motor to be tested into the module of Damitz, the space underneath the motor is freed-up from a test stand and may be used for tools, equipment, and whatever else is needed to properly test the motor.

With respect to claim 10, Damitz sets forth that the additional module (11) is transversely adjustable via grooves (3).

With respect to claim 15, Damitz, in accordance with the above comments regarding claim 9, suggest a drive output module as claimed because the module having the electric motor supported by the yoke could be deemed as the drive output module.

Allowable Subject Matter

Claims 11 - 14 and 16 are objected to as being dependent upon a rejected independent claim 9, but would be allowable if rewritten in independent form including all of the limitations of claim 9 and any intervening claims because the prior art fails to teach or suggest the subject matter of the respective claims.

Independent claim 17 has been found to be allowable over the prior art because the prior art fails to teach or suggest a modular drive train test stand comprising the combination of:
a motor module having an electric motor housing with a yoke,
a test part receptacle module (7), and
at least one of an intermediate bearing module (6) and a transmission module (11) which are selectively connectable to the motor module and the test part receptacle module such that the bases of the intermediate bearing module and the transmission module abuts the bases of the motor module and the test part receptacle module.

Response To Arguments

The Applicant’s arguments have been considered and have been found to be persuasive in view of the Applicant’s amendments to the claims. All previous grounds of rejection have been overcome. The above new grounds of rejection is the result of the Applicant’s amendments to the claims.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).











/Eric S. McCall/Primary Examiner
Art Unit 2856